                        '                ,·          ,'                              '    -                                                                                 ()
.,,_,-.;:_,   ""-..,_-<!<               {;r-:.   _- .           ,                                                                                                        I (_,
              -AO 2458 (Rev. 02/08/2019) Judgment in a Crirriinal.Petty Case (Modified)                                                                    Page I of I



                                                          UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                           V.                                      (For Offenses Committed On or After November I, 1987)


                                    Juan Carlos Aguilar-Valdez                                     Case Number: 3: 19-mj-22420

                                                                                                   Jennifer L Coon
                                                                                                   Defendant's Attorney


               REGISTRATION NO. 19730208

               THE DEFENDANT:
                lZl pleaded guilty to count( s) I of Complaint
                                                ------'-------------------------
                  • was found guilty to count( s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                            Nature of Offense                                                          Count Number(s)
               8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                1

                  0 The defendant has been found not guilty on count(s)
                                                                                              ---------~~--------
                  •         Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                                 •         TIME SERVED
                                                                                              'l       ?.._-_)   c:)
                                                                                              []' _ _ _ _ _ _ _ _ _ _ days

                  lZl Assessment: $10 WAIVED          lZl Fine: WAIVED
                  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Friday, June 14, 2019
                                                                                               Date of Imposition of Sentence


                                                                                                   ~~~
                                                                                               HONORABLE ROBERT A. MCQUAID
                                                                                               UNITED STATES MAGISTRATE WDGE



               Clerk's Office Copy                                                                                                             3: 19-mj-22420
